DETAILED ACTION
This Office Action is in response to Election/Restriction on 10/11/2022 to the application filed on 10/30/2020. Claims 1, 3-15, and 17 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/11/2022.
However, Applicant timely traversed the restriction (election) requirement of between Species 1 of Group I and Species 2 of Group I in the reply filed on 10/11/2022. 
Claims 2 and 16 (Species 2 of Group I) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species 2, there being no allowable generic or linking claim. The Response to Restriction/Election has been fully considered and are persuasive.
Nevertheless, due to the improper Restriction/Election mailed on 09/28/2022, as was explained to Mr. Michael D. Turner (registration 52306) on 10/18/2022, a second Restriction/Election will be included in this Office Action. The ensuing 2nd Restriction/Election will amend the sentence “Currently, there is no generic dependent claim” to “Currently, there is no generic dependent claim/s that is dependent on the claims addressing Species 1 and Species 2”, as per MPEP § 806.04 and MPEP § 809.02(a). Claims to different species are mutually exclusive if claims 3 and 17 (Species 1) recites limitations (“cooling channel is enclosed within the housing except through the sidewalls”) disclosed for Species 1 but not Species 2. While claim 2 (Species 2) recites limitations (“cooling channel is formed through a lateral pair of the sidewalls”), and claim 16 (Species 2) recites limitations (“wherein the cooling channel is formed with draft angles in a lateral direction to mold the housing”), where the limitations support the structure for Species 2 and not Species 1.

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17 are drawn to a housing for electrical components, classified in H02G3/00.
II. Claims 18-20, are drawn to a method for manufacturing a housing for electrical components, classified in H05K7/00.

The inventions are distinct, each from the other because of the following reasons:

Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process. (See MPEP § 806.05(f)). In the instant case the process of Invention 2 as claimed can be used to make another and materially different product such as a mold apparatus to manufacture vitreous lenses. 
 

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

there would be a burden to search because the inventions are classified in different classes.

In addition, if Invention I is elected it would be directed to the following patentable distinct species: 
Species 1, a housing for electrical components as shown in Figs. 1-7 (claims 3 and 17).
Species 2, a housing for electrical components as shown in Figs. 8-9 (claims 2 and 16).
Independent claim 1 is generic to the following disclosed patentably distinct species: Species 1 in the limitations of claims 3 and 17; and Species 2 in the limitation of claims 2 and 16.
The species are independent or distinct because each species represents different embodiments of the invention, where applicant admits different embodiments (species) between one embodiment of Figs. 1-7 and another embodiment of Figs. 8-9. The embodiment of Species 1 (Figs. 1-7) is identified by the limitations of "cooling channel 36 is enclosed within the housing 22 except for through the lateral pair 38 of sidewalls 28". Whereas the embodiment of Species 2 (Figs. 8-9) is identified by the limitations of “cooling channel 118 is formed through lateral pair 120 of the sidewalls 110" and “where the cooling channel is formed with draft angles in a lateral direction to mold the housing”. In addition, these species are not obvious variants of each other based on the current record. (See MPEP 806.04(f)).

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there is no generic dependent claim/s that is dependent on the claims addressing Species 1 and Species 2.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: it requires different search inquiries (employing different search queries). In addition, the prior art applicable to one species would not like be applicable to the other species.


Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

A telephone call (248-358-4400) was made to Michael D. Turner (registration number 52306) on 10/18/2022. A provisional election was made without traverse to prosecute the invention of Group 1 and Species 1 of Group I (claims 1, 3-15, and 17). 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. 

Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Drawings Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
Limitation "wherein a plurality of mating surfaces for the at least one fluid cover is formed along the sidewalls only" in claim 5 needs to be shown.
There is inconsistency in the representation of mating surface 42 between Fig. 1 and Fig. 2.
Fig. 4 does not support the limitation structure of claim 5.
Lateral pair 38 of sidewalls 28 is inconsistent between Fig. 1 and Fig. 2. 

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 4, the limitation phrase "a plurality of mating surfaces" in the limitation "wherein a plurality of mating surfaces for the at least one fluid cover is formed along the sidewalls only", is confusing. Specifically, the plurality of mating surfaces 42 and 44 is integrally one continuous with mating surface 34 (Species 1) shown in Fig. 4 and one continuous mating surface 116 (Species 2) shown in Fig. 8. The specification in ¶[0041 & 0047] of the PgPub does not explicitly indicate that mating surfaces 42 and 44 is not integrally continuous with mating surface 34 or is separately formed with mating surface 34. In addition, the confusion is compounded by the inconsistency representation of mating surface 42 between Fig. 1 and Fig. 2. Consequently, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention by cited limitation in conjunction with the drawings. For examination purpose the cited limitation phrase "a plurality of mating surfaces" will be interpreted as "the mating surface" in claim 5 and the claims dependent on claim 5.
	Claims 6-14 are rejected since the base claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph.
	Claim 8 recites the limitation phrase "the plurality of mounting surfaces" in the limitation "each mounted to one of the plurality of mounting surfaces for the at least one fluid cover to enclose the plurality of cooling channels", where the limitation phrase has insufficient antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3, 4, 5, 6, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by You et al. (US 2017/0127560 A1 and You hereinafter).
Regarding claim 1, You discloses a housing for electrical components (item 510 of Figs. 14-18 & item 550 of Figs. 16-18 and ¶[0082 & 0084] shows and indicates housing 510 {casing} for electrical components 550 {converter module}) comprising: a substrate (item 511 of Figs. 16-18 and ¶[0082-0084] shows and indicates substrate 511 {base plate}); and sidewalls extending from the substrate to define a cavity configured to receive electrical components (item 517 of Figs. 15-18 & item R of Figs. 17-18 and ¶[0082 & 0084-0085] shows and indicates sidewalls 517 extending from substrate 511 to define cavity  R {concave recess} configured to receive electrical components 550); wherein a cooling channel is formed integrally along and unitary with the substrate, spaced apart from the cavity, with a mating surface for at least one fluid cover (item C2 of Figs. 16_18 & item 540 of Figs. 15-18 and ¶[0082 & 0084-0085] shows and indicates where cooling channel C2 is formed integrally along and unitary with substrate 511; and where cooling channel C2 is spaced apart from cavity R with mating surface 517_540 {side wall 517 mating with middle plate 540, as shown in Fig. 18} for fluid cover 540 {middle plate, as shown in Figs. 16 and 18}); and at least one fluid cover mountable on the mating surface for at least one fluid cover to enclose the cooling channel and to redirect a fluid when present within the cooling channel (Figs. 15-18 and ¶[0082 & 0084-0085] shows and indicates fluid cover 540  mountable on mating surface 517_540 to enclose cooling channel C2 and to redirect a fluid {coolant} when present within the cooling channel C2).

Regarding claim 3, You discloses a housing, wherein the cooling channel is enclosed within the housing except through the sidewalls (Fig. 18 and ¶[0085] shows where cooling channel C2 is enclosed within housing 510 except through the outer boundaries of sidewalls 517).

Regarding claim 4, You discloses a housing, wherein the cooling channel is further defined as a plurality of cooling channels formed integrally along and unitary with the substrate, spaced apart from the cavity (Figs. 16-18 and ¶[0082-0084] shows where cooling channel C2 is further defined as a plurality of cooling channels in Fig. 16 that is formed integrally along and unitary with substrate 511 and spaced apart from cavity R, as shown in Fig. 18).

Regarding claim 5, You discloses a housing, wherein the mating surface for the at least one fluid cover is formed along the sidewalls only (Fig. 18 and ¶[0082 & 0084-0085] shows where mating surface 517_540 for fluid cover 540 is formed along sidewalls 517 only).

Regarding claim 6, You discloses a housing, wherein the mating surface for the at least one fluid cover is formed upon a pair of spaced apart and opposed lateral sidewalls of the housing (Fig. 18 and ¶[0082 & 0084-0085] shows where mating surface 517_540 for fluid cover 540 is formed upon a pair of spaced apart and opposed lateral sidewalls 517 of housing 510).

Regarding claim 15, You discloses a housing, further comprising a structural fin provided within the cooling channel (item 580 of Figs. 16_18 and ¶[0086] shows and indicates that housing 510 is comprised of structural fins 580 within coolant channel C2).

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (WO 2018/184217 Al and Zhou hereinafter).
Regarding claim 1, Zhou discloses a housing for electrical components (item 13 of Figs. 8-14  & items 14B, 14C of Figs. 15-16 and ¶[0049-0051_0054-0056_0058-0061 & 0079] shows and indicates housing 13 {reception module 13 indicated in ¶[0049-0051 & 0054-0056]} for electrical components 14B_14C {magnetic components 14B [inductor element] and magnetic components 14C [transformer], where magnetic components 14B & 14C are indicated in ¶[0060-0061 & 0079]}) comprising: a substrate (item 13A of Figs. 11-12 and ¶[0049 & 0058] shows and indicates substrate 13A {bottom wall});and sidewalls extending from the substrate to define a cavity configured to receive electrical components (item 13B of Figs. 7_9-10 & items 13E1, 13E2 of Figs. 8_10_12 and ¶[0059 & 0079] shows and indicates sidewalls 13B-sides {side surfaces of wall 13B, as shown in Figs. 7_9-10} extending from substrate 13A to define cavity 13E1_13E2 {reception spaces 13E1, 13E2} configured to receive electrical components 14B_14C); wherein a cooling channel is formed integrally along and unitary with the substrate, spaced apart from the cavity, with a mating surface for at least one fluid cover (item 13B of Figs. 8_11-13 & item 13B1 of Figs. 10-12 and ¶[0059_0075 & 0079] shows and indicates where cooling channel 13B1 is formed integrally along and unitary with substrate 13A; and where cooling channel 13B1 is spaced apart from cavity 13E1_13E2 with mating surface 13B-top-edges {top edges of wall 13B connecting with the top surface of wall 13B to contain and redirect coolant channel 13B1, as shown in Fig. 10} for fluid cover 13B-top {top surface of wall 13B, as shown in Figs. 8_11-13 }); and at least one fluid cover mountable on the mating surface for at least one fluid cover to enclose the cooling channel and to redirect a fluid when present within the cooling channel (item F1 of Fig. 10 & Figs. 8_10-13 and ¶[0059_0075 & 0079] shows and indicates fluid cover 13B-top mountable on mating surface 13B-top-edges to enclose cooling channel 13B1 and to redirect fluid F1 {fluid flow shown in Fig. 10 and indicated in ¶[0059]} when present within the cooling channel 13B1).

Regarding claim 3, Zhou discloses a housing, wherein the cooling channel is enclosed within the housing except through the sidewalls (item 13C4 of Fig. 10 and ¶[0059_0075 & 0079] shows where cooling channel 13B1 is enclosed within housing 13 except through sidewalls section 13C4_13B-side_13C4 {section of side surface of wall 13B between the two traversing openings 13C4, as shown in Fig. 10} and sidewall section 13B-side-outer {outer section of side surface of wall 13B}).

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by You.
Regarding claim 17, You discloses a housing for electrical components (item 510 of Figs. 14-18 & item 550 of Figs. 16-18 and ¶[0082 & 0084] shows and indicates housing 510 {casing} for electrical components 550 {converter module}) comprising: a substrate (item 511 of Figs. 16-18 and ¶[0082-0084] shows and indicates substrate 511 {base plate}); and sidewalls extending from the substrate to define a cavity to receive electrical components (item 517 of Figs. 15-18 & item R of Figs. 17-18 and ¶[0082 & 0084-0085] shows and indicates sidewalls 517 extending from substrate 511 to define cavity  R {concave recess} to receive electrical components 550); and wherein a cooling channel is formed integrally along the substrate spaced apart from the cavity and enclosed within the housing except through a lateral pair of sidewalls (item C2 of Figs. 16_18 & item 540 of Figs. 15-18 and ¶[0082 & 0084-0085] shows and indicates where cooling channel C2 is formed integrally along substrate 511; and where cooling channel C2 is spaced apart from cavity R and enclosed within 510 housing except through a lateral pair of sidewalls 517, as shown in Fig. 18).

Allowable Subject Matter
Claims 7-14 would be allowable if rewritten or amended to overcome the 112(b) rejection of the base claim 5 set forth in this Office Action, as well as rewritten in independent form including all of the limitations of the independent claim 1 and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847  

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847